DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 13th September 2021.  Claim(s) 1, 3-7, 9-10, 12, 14-15 and 18-20 were amended; Claim(s) 2, 11, and 17 were cancelled; and No Claim(s) were added; therefore, Claim(s) 1, 3-10, 12-16 and 18-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (FR) 1563356 filed on 24th December, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments (Remarks Pg. 9) with respect to the rejection(s) of the Claim(s) 4 under AlA 35 U.S.C. §112(a) and 112(b); have been fully considered and are persuasive based on the amended Claim; therefore, the rejection(s) have been withdrawn.

Applicant’s arguments (Remarks Pg. 10-13) with respect to the rejection(s) of the Claim(s) under AlA 35 U.S.C. §102“(a)(1)” or “(a)(2)” or both as being anticipated by Applicant presented Prior Art, Hubert (FR 3003649 B1); have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection(s) have been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1, 9, 12, 15, and 18-20; and Dependent Claim(s) 3-8, 13-14, and 16, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed amended claimed limitations “detecting an acoustic signal of interest having a predetermined frequency, making it possible to locate an underwater source of the acoustic signal; an actuator configured to allow at least one part of the detection device to move to a zone for signaling a result of detection of the acoustic signal of interest in response to detecting the acoustic signal of interest” in combination with the claims, are neither anticipated nor found obvious over the art of record.  Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Claim 9 is essentially the same as Claim 1 and refers to a method for detecting an acoustic signal of interest originating from an underwater source and signaling a detection result making it 

Claim 12 is essentially the same as Claim 1 and refers to a system for distributing several detection devices according to claim 1.  Therefore Claim 12 is allowed for the same reasons as applied to Claim 1 above.

Claim 15 is essentially the same as Claim 1 and refers to a method for distributing several detection devices according to claim 1.  Therefore Claim 15 is allowed for the same reasons as applied to Claim 1 above.

Claim 18 is essentially the same as Claim 1 and refers to a method for detecting an acoustic signal of interest originating from an underwater source and signaling a detection result making it possible to locate the source, the method being implemented by each detection device of a set of detection devices according to claim(s) 1 and 6.  Therefore Claim 18 is allowed for the same reasons as applied to Claim 1 above.

Claim 19 is essentially the same as Claim 1 and refers to a method for detecting an acoustic signal of interest originating from an underwater source and signaling a detection result making it possible to locate the source, the method being implemented by each detection device of a set of detection devices according to claim(s) 1 and 7.  Therefore Claim 19 is allowed for the same reasons as applied to Claim 1 above.
Claim 20 is essentially the same as Claim 1 and refers to a method for detecting an acoustic signal of interest originating from an underwater source and signaling a detection result making it possible to locate the source, the method being implemented by each detection device of a set of detection devices according to claim 8. Therefore Claim 20 is allowed for the same reasons as applied to Claim 1 above. 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/AMIE M NDURE/Examiner, Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645